EXHIBIT 10.1


Technology Assignment Agreement


THIS AGREEMENT made the 18th day of September, 2014, between LUKE KESTLE as
trustee for LUKE KESTLE FAMILY TRUST, a Trust organized in the state of
Queensland, Australia (the “Vendor”) and ROADSHIPS ACQUISTIONS AUSTRALIA PTY
LTD, a corporation incorporated under the laws of the State New South Wales,
Australia (the “Purchaser”).


WHEREAS:


A. the Vendor is the owner and creator of PEOBI, a self-contained software
program that is designed for download to mobile devices and is intended to
expedite the paperless exchange of business contacts (“PEOBI”);


B. the Vendor has agreed to sell to the Purchaser and the Purchaser has agreed
to purchase from the Vendor substantially all the assets, property and
undertakings of and pertaining to the software program, upon and subject to the
terms and conditions of this Agreement; and


C. the Payee, as the major shareholder in Roadships Holdings Inc., the parent
Purchaser of the Purchaser, has agreed to transfer common shares in Roadships
Holdings Inc., (the “consideration shares”) to the Purchaser and the Purchaser
has agreed to accept common shares in Roadships Holdings Inc. from the Payee for
all the assets, property and undertakings of and pertaining to the software
program, upon and subject to the terms and conditions of this Agreement.


NOW THEREFORE, in consideration of the premises and mutual agreements contained
in this Agreement and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Party, the Parties agree
with one another as follows:


1. Assignment. Developer hereby assigns to the Purchaser exclusively throughout
the world all right, title and interest (choate or inchoate) in the following:


(a) all past, present and future versions of PEOBI (regardless of the form in
which it exists or the media upon which it resides), including but not limited
to the source code version thereof and all patent rights, copyrights, trade
secret rights and other proprietary rights in and thereto, all precursors,
portions and work in progress with respect thereto and all inventions, works of
authorship, mask works, technology, information, know-how, materials and tools
relating thereto or to the development, support or maintenance thereof
("Technology"); and


(b) all copyrights, patent rights, trade secret rights, trademark rights, mask
works rights and all other intellectual property rights of any sort and all
business, contract rights, causes of action and goodwill in, incorporated or
embodied in, used to develop, or related to any of the foregoing (the
"Intellectual Property”).


2. Consideration. Vendor shall accept 120,000,000 shares of the common capital
stock of Roadships Holdings, Inc., a Nevada corporation, at the deemed price of
$0.0002 per share, on the date of this Agreement as the only consideration
required or payable with respect to the Intellectual Property, including without
limitation the Technology.


3. Further Assurances; Moral Rights; Competition; Marketing
 
(1)  Developer shall assist the Purchaser in every legal way to evidence, record
and perfect the assignment in Section 1 of this Agreement and to apply for and
obtain recordation of and from time to time enforce, maintain and defend all
rights, titles and interests assigned under this Agreement. If the Purchaser is
unable for any reason whatsoever to secure the Developer's signature to any
document it is entitled to under this Section 3(1), Developer irrevocably
designates and appoints the Purchaser and its duly authorized officers and
agents, as his agents and attorneys-in-fact with full power of substitution to
act for and on his behalf and instead of Developer, to execute and file any such
document or documents and to do all other lawfully permitted acts to further the
purposes of the foregoing with the same legal force and effect as if executed by
Developer.




(2) To the extent allowed by law, the Intellectual Property includes all rights
of paternity, integrity, disclosure and withdrawal and any other rights that may
be known as or referred to as "moral rights", "artist's rights", "droit moral"
or the like (collectively "Moral Rights"). To the extent Developer retains any
such Moral Rights under applicable law, Developer ratifies and consents to, and
provides all necessary ratifications and consents to, any action that may be
taken with respect to such Moral Rights by or authorized by Purchaser; Developer
shall not assert any Moral Rights with respect thereto. Developer will confirm
any such ratifications, consents and agreements from time to time as requested
by Purchaser.


 
1

--------------------------------------------------------------------------------

 
 
4. Confidential Information. Developer will not use or disclose anything
assigned to the Purchaser under this Agreement or any other technical or
business information or plans of the Purchaser, except to the extent Developer
can document that it is generally available (through no fault of Developer) for
use and disclosure by the public without any charge, licence or restriction.
Developer recognizes and agrees that there is no adequate remedy at law for a
breach of this Section 4, that such a breach would irreparably harm the
Purchaser and that the Purchaser is entitled to equitable relief (including,
without limitations, injunctions) with respect to any such breach or potential
breach in addition to any other remedies.


5. Warranty. Developer represents and warrants to the Purchaser that the
Developer: (a) was the sole owner (other than the Purchaser) of all rights,
title and interest in the Intellectual Property and the Technology, (b) has not
assigned, transferred, licensed, pledged or otherwise encumbered any
Intellectual Property or the Technology or agreed to do so, (c) has full power
and authority to enter into this Agreement and to make the assignment in Section
1 of this Agreement, (d) is not aware of any violation, infringement or
misappropriation of any third party's rights (or any claim thereof) by the
Intellectual Property or the Technology, (e) was not acting within the scope of
employment by any third party when conceiving, creating or otherwise performing
any activity with respect to anything purportedly assigned in Section 1 of this
Agreement; and (f) is not aware of any questions or challenges with respect to
the patentability or validity of any claims of any existing patents or patent
applications relating to the Intellectual Property.


6. Miscellaneous.


(1) This Agreement is not assignable or transferable by Developer without the
prior written consent of the Purchaser; any attempt to do so shall be void.


(2) Any notice, report, approval or consent required or permitted under this
Agreement shall be in writing and will be deemed to have been duly given if
delivered personally or mailed by first-class, registered or certified mail,
postage prepaid to the respective addresses of the parties as set out below (or
such other address as a party may designate by ten days’ notice):


If to Vendor:
Luke Kestle
92 Mortensen Road, Nerang, Queensland, Australia 4211


If to Purchaser:
Roadships Acquistions Australia Pty Ltd
Att; Ashley Nugent
2/5 Glenelg Avenue, Mermaid Beach, Queensland Australia 4218



(3) No failure to exercise, and no delay in exercising, on the part of either
party, any privilege, any power or any rights under this Agreement will operate
as a waiver thereof, nor will any single or partial exercise of any right or
power preclude further exercise of any other right under this Agreement.
 
(4) If any provision of this Agreement shall be adjudged by any court of
competent jurisdiction to be unenforceable or invalid, that provision shall be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable.
 
 
2

--------------------------------------------------------------------------------

 
 
(5) This Agreement shall be deemed to have been made in, and shall be construed
pursuant to the laws of the State of Queensland, Australia without regard to
conflicts of law provisions thereof.
 
(6) The prevailing party in any action to enforce this Agreement shall be
entitled to recover costs and expenses including, without limitation, attorneys'
fees.
 
(7) The terms of this Agreement are confidential to the Purchaser and no press
release or other written or oral disclosure of any nature regarding the
compensation terms of this Agreement shall be made by Developer without the
Purchaser's prior written approval; however, approval for such disclosure shall
be deemed given to the extent such disclosure is required to comply with
governmental rules.
 
(8) Any waivers or amendments shall be effective only if made in writing and
signed by a representative of the respective parties authorized to bind the
parties.
 
(9) Both parties agree that this Agreement is the complete and exclusive
statement of the mutual understanding of the parties and supersedes and cancels
all previous written and oral agreements and communications relating to the
subject-matter of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.




 
By:
/s/ Luke Kestle       Luke Kestle       as Trustee for Luke Kestle Family Trust
                  ROADSHIPS ACQUISTIONS AUSTRALIA PTY LTD.             By:  /s/
Ashley Nugent           Ashely Nugent       Director  

 
 
3

--------------------------------------------------------------------------------